 

 

EXHIBIT 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

This Fifth Amendment to Credit Agreement (this “Fifth Amendment”) is entered
into as of May 9, 2016 (the “Fifth Amendment Effective Date”), by and between
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and SURMODICS, INC., a Minnesota
corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
November 4, 2013, as amended from time to time, including by that certain First
Amendment to Credit Agreement dated as of November  5,  2014, that certain
Second Amendment to Credit Agreement dated as of November 20, 2015, that certain
Third Amendment to Credit Agreement dated as of December 22, 2015, and that
certain Fourth Amendment to Credit Agreement  dated as of March 4, 2016 (the
"Agreement"). The parties desire to amend the Agreement in accordance with the
terms of this Fifth Amendment..

NOW, THEREFORE, the parties agree as follows:

1.Subsection  (iv) of
the  definition  of  "Permitted  Indebtedness"  in  Section  5 .3  of the
Agreement hereby is amended and restated in its entirety to read as  follows:

“"(iv) any Indebtedness incurred by Borrower, including Indebtedness in  favor
of any Subsidiary, that is either (A) unsecured Indebtedness or (B) Indebtedness
subordinated to the Indebtedness owing by Borrower to Bank (and identified as
being such by Bank), provided that in the case  of both (A) and (B), (X) such
Indebtedness is on terms and in form and  substance  satisfactory  to Bank and
(Y) in an amount not to exceed Forty Million Dollars ($40,000,000) in the
aggregate;"

2.Section 5.6 of the Agreement hereby is modified by deleting the word  "and" as
it appears  at  the end of subsection (j) and replacing it with a comma;
deleting the period as it appears at the end of subsection (k) and replacing it
with the word "and"; and adding new subsections (I) and (m) at the end thereof
to read as follows:

"(I) investments consisting of extensions of credit to any Subsidiary in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, in an amount not to exceed Two
Million Dollars ($2,000,000) in the aggregate at  any time, and (m) loans,
advances or investments in connection with capital expenditures, including
without limitation Borrower's acquisition of Creagh Medical's
manufacturing  facility  a.id renovation of the same, in an amount not to exceed
Twelve Million  Five  Hundred Thousand Dollars  ($12,500,000) in the aggregate."

3.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank's failure at any time to require strict
performance  by  Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

4.Unless otherwise defined, all initially capitalized terms in this Fifth
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly  set forth herein, the execution, delivery,  and performance of
this Fifth  Amendment  shall not operate as a waiver of, or as an amendment of,
any right, power, or remedy of Bank under the Agreement, as in effect prior to
the date hereof.

5. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this Fifth
Amendment, and that no Event of Default has occurred and is continuing.

 

 

--------------------------------------------------------------------------------

 

 




 

 

--------------------------------------------------------------------------------

 

 

6.As a condition to the effectiveness of this Fifth Amendment, Bank shall have
received, in form and substance satisfactory to Bank: 

(a)this Fifth Amendment, duly executed by Borrower; and

(b)all reasonable fees and expenses incurred in connection with this Fifth
Amendment and through the date of this Fifth Amendment, which may be debited
from any of Borrower's accounts.

7.This Fifth Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

IN WITNESS WHEREOF, the undersigned have executed this Fifth Amendment as of the
first date above written.

 

SURMODICS, INC.

 

 

 

 

 

By:/s/ Andrew D. C. LaFrence

 

 

 

Title:VP Finance and CFO

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:/s/ Dianne Wegscheid

 

 

 

Title:Sr. Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

 